DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-10, and 15-18  of copending Application No. 16/706 ,263 (reference application). The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  

16/806,673
16/706,263
1. A system for generating placement data of a road sign, comprising: 
at least one memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to: 

obtain a set of road sign observations, wherein each road sign observation of the set of road sign observations comprises sign placement label data and a first lateral offset value of each road sign observation of the set of road sign observations; 

determine, using a probabilistic model, a lateral threshold value based on distribution of the sign placement label data and the first lateral offset value of each road sign observation of the set of road sign observations; 

obtain a second lateral offset value of the road sign; and 

generate the placement data of the road sign based on the lateral threshold value and the second lateral offset value of the road sign.
	1. (Currently Amended) A system for determining a sign type of a road sign, the system comprising:
 a memory configured to store computer-executable instructions; and one or more processors configured to execute the instructions to: 
obtain sensor data associated with the road sign, wherein the sensor data comprises data associated with counts of road sign observations; 
determine one or more features associated with the road sign, based on the obtained sensor data; and 
 determine the sign type of the road sign, based on the one or more features, wherein the sign type indicates that the road sign is one of a static sign or a mechanical variable sign, wherein the one or more processors are further configured to update map data of the road sign, based on the determined sign type, wherein to update the map data, the one or more processors are further configured to add the road sign to a blacklist, based on the determined sign type indicating that the road sign is the mechanical variable sign.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of the ordinary skills in the art.   16/086,673 recites  generate the placement data of the road.  One ordinary skill in the art would have contemplated  that the act of  placement of road sign would include  “add the road sign to a blacklist” the road sing could be added to the blacklist in order to place from the data obtain from the observation. Conversely the act of adding the road sign to a blacklist would generating a placement before adding to the backlist.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-8 are a system, claims 9-14 are a method and claims 15-20 are medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Prong 1:  Independent claims (1, 9 and 15) recite determining a lateral threshold value and a vertical threshold value based on the set of read sign observation and generating the placement data of the road sign based on the lateral threshold value the vertical threshold value the second lateral offset value and the second vertical offset value.  The determining limitations as drafted, is a process that, under its broadest reasonable interpretation, convers performance of the limitation in the mind, but for the recitation of generic  computer components.  That, is other than reciting  “by  a trained machine learning model” , nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a trained machine learing model” language, the claim encompasses a user simply counting the threshold value the observed road sign in his/her mind.  The mere nominal recitation of the generic trained machine learing model does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite a mental process.   The generating limitation as drafted is a process that, under its broadest reasonable interpretation, covers, activity that involves multiple people ( such as commercial interaction ) and thus certain activity between a person and a computer.  That, is other than reciting  “by  a trained machine learning model” , nothing in the claim element precludes the step from practically being performed with the user of physical aid (i.e., the pen and paper) .  For example, but for the “by a trained machine learing model” language, the claim encompasses a user simply being performed by a human, mentally or with pen and paper.  The mere nominal recitation of the generic trained machine learing model does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite a certain method of organizing human activity grouping as a fundamental economic practice.  

Step 2A-Prong 2:  The claims recites two additional elements: obtaining a set of road sign observations, wherein each road sign observation of the set of road sign observations comprises sign placement label data, a first lateral offset value of each road sign observation of the set of road sign observations, and a first vertical offset value of each road sign observation of the set of road sign observations and obtaining a second lateral offset value of the road sign and a second vertical offset value of the road sign and the generic computer components (i.e., trained machine learning model, memory, a processor and the computer program code).  

The obtaining step is recited at a high level of generality (i.e., as a general means of gathering the road side observation data)  for use in the determining and generating steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.   trained machine learning model  that performs the determining and generating  steps is also recited at a high level of generality, and merely automates the determining and generating  steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the  trained machine learning model, memory, a processor and the computer program code).   The combination of these additional elements is no more than  mere instructions to apply the exception using a generic computer component (the trained machine learning model, memory, a processor and the computer program code). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the obtaining step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the ( the trained machine learning model, memory, a processor and the computer program code)  is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere obtaining or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the obtaining  step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Dependent claim 2, this claim recites limitation that further  define the abstract idea noted in claim 1.   This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons given above. 

Dependent claim 3, this claim recites limitation that further  define the abstract idea noted in claim 1.    In addition , this claim recites the additional elements of a processor for performing the generating.  The processor is recited at a high-level of generality such that it amounts n more than mere instructions to apply exception using a generic computer component.  Even in the combination, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
Dependent claim 4, this claim recites limitation that further  define the abstract idea noted in claim 1.    In addition , this claim recites the additional elements of a processor for performing the transmitting step.  The processor is recited at a high-level of generality such that it amounts n more than mere instructions to apply exception using a generic computer component.  Even in the combination, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
	
Dependent claim 5-8, 10-13 and 16-20  this claim recites limitation that further  define the abstract idea noted in claim 1.   This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons given above. 

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Stenneth et al (US Pub., 2016/0104049 A1)

With respect to claims 1, 9  and 15 , Stenneth   teaches, a system for generating placement data of a road sign, comprising at least one memory configured  to store computer program code instructions  and at least one processor configured to execute the computer program code instructions and  a method for generating placement data of a road sign  (Fig. 1 and paragraph [0022], discloses system 120 for determining sign placement from data collected by one or more vehicle…)and a method comprising:
obtaining a set of road sign observations, wherein each road sign observation of the set of road sign observations  comprises sign placement label data (Figs. 1, and 12 discloses receive data describing road sign from a plurality of vehicles and collected [observation of the et of road sings]   at least  one condition and paragraph [0020], disclose the historic learned model is consulted to evaluated real time observations as inputs , which may be coming from the vehicle ...., ) , a first lateral offset value of each road sign observation of the set of road sign observations, and a first vertical offset value of each road sign observation of the set of road sign observations (Figs 1  discloses access a model that associated  values for placement of road sing with at least one characterstics of a  collection of image data and paragraph [0027], disclose the data describing one or more road signs may be analyzed   using a computer vision technique (e.g., edge detection, feature extra ion, feature vector classification or other ) technique  into consideration the predict placement ..));  

determining, by a trained machine learning model, a lateral threshold value and a vertical threshold value based on the set of road sign observations  (paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics , paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  );
obtaining a second lateral offset value of the road sign and a second vertical offset value of the road sign  (Fig. 12, receive data describing  a subsequent road sign collected under subsequent condition  [second lateral offset value, paragraph [0021], disclose for the model, subsequent detection of road sign is simplified.., collect image data from a camera , the data is analyzed to determine a possible lateral location of a sign and the model may applied paragraph [0023], discloses collect data that is applied to the model in order to determine sign placement and paragraph [0027], discloses   after the model is generated, characteristics for the collection of subsequent data describing one or more road signs may be applied as inputs to the model, which outputs a predicted placement within the data describing the road sign ( e.g., image including the roadway));
  generating the placement data of the road sign based on the lateral threshold value, the vertical threshold value, the second lateral offset value, and the second vertical offset value(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  )  .
With respect to claim 2, Senneth teaches elements claim 1, furthermore  Senneth teaches the system   wherein the placement data indicates that  placement of the road sign is one of at a right side of a road, above the road, or at a left side of the road(paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  ).
With respect to claims 5 and  10, Stenneth  teaches elements of claims 1 and  9, furthermore, Stenneth    teaches the  method further comprising: comparing the lateral threshold value with the second lateral offset value; comparing the vertical threshold value with the second vertical offset value(paragraph [0071], discloses the predicted placement is compared to a detected placement.  For example, the processor  200 analyze data include a road sign collected under subsequent characteristic or real time .., to determine a detected placement  of road sign ...); and 
generating the placement data of the road sign based on a result of each of the comparison of the lateral threshold value with the second lateral offset value and the comparison of the vertical threshold value with the second vertical offset value (paragraph [0079], discloses the processor 300 generates a historical learned model that associated values for the detected placement of the road sign to values for the one or more conditions that the data was collected).
With respect to claims 4, and  11, Stenneth  teaches elements of claims 1 and 9, furthermore, Stenneth    teaches the  method, further  comprising transmitting the placement data to a vehicle(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  )  .
With respect to claims 3 and  12, Stenneth  teaches elements of claims 2 and  9, furthermore, Stenneth  teaches the  method further comprising generating ramp link data associated with at least one ramp link connected to a road based on the placement data (paragraph [0050], discloses The context of the road link describes a type of the road link or features of the road link. Example contexts for a road segment may include, ramp on, ramp off, intersection, split Y, merge, high occupancy, express, bus lane, or singular (e.g., normal road or null)).
With respect to claim 13, Stenneth  teaches elements of claim 9, furthermore, Stenneth  teaches the  method further comprising: generating, by the trained machine learning model, a plurality of clusters of the first lateral offset value and the first vertical offset value(paragraphs [0043]-[0044], discloses the sign placement may be organized in output vectors [plurlity of clusters] (e.g., sign placement labels Yᵢ) see table 1); 
determining the lateral threshold value based on boundary values of the first lateral offset value in the plurality of clusters; and determining the vertical threshold value based on the lateral threshold value and the first vertical offset value in the plurality of clusters(paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement ) .
With respect to claim 14, Stenneth  teaches elements of claim 13, furthermore, Stenneth  teaches the  method further comprising  wherein the boundary values are associated with exterior boundary of the first lateral offset value in the plurality of clusters(paragraphs [0059]-[0060], discloses  the server 125 analyzes the input space Y (sign placement values) and output space X (feature vectors of characteristics under which the sign placement values were determined) to construct a model..,  The Bayesian model may be given a set of classification features (feature vector) F 1 through F n and a set of possible outcomes (e.g., sign placement values CE{  RIGHT, LEFT, RIGHT_LEFT, MIDDLE_TOP} ). The algorithm considers then classification features according to Equation 2.).
With respect to claim 6,  Stenneth  teaches elements of claim 1, furthermore, Stenneth  teaches the  method further comprising  one processor is further configured to store the lateral
threshold value in the at least one memory (paragraph [0065], discloses the memory 204 may store the model previously generated under training examples of sign placements and characterstics under which the sign placements and characterstics ..).
With respect to claim 7,  Stenneth  teaches elements of claim 6, furthermore, Stenneth  teaches the  method   wherein to generate the placement data, the at least one processor is further configured to: retrieve the lateral threshold value from the at least one memory; compare the retrieved lateral threshold value with the second lateral offset value; and generate the placement data based on a result of the comparison (paragraph [0081], discloses the processor 300 accesses the model generated at act S203 that associates values for placement of road signs with one or more condition   applies the one or more conditions to the model, and receives a predicted placement of the at least one road sign from the model. At act S209, the processor 300 analyzes the data based on the predicted placement of the at least one road sign).

With respect to claim 8,  Stenneth  teaches elements of claim 1, furthermore, Stenneth  teaches the  method wherein the lateral threshold value corresponds to a dynamic lateral threshold value, wherein the dynamic lateral threshold value is based on environmental parameters, and wherein the environmental parameters comprise at least one of a distance of observation of the road sign, a speed of a vehicle or a current lane of travel of the vehicle(paragraphs [0059]-[0060], discloses  the server 125 analyzes the input space Y (sign placement values) and output space X (feature vectors of characteristics under which the sign placement values were determined) to construct a model..,  The Bayesian model may be given a set of classification features (feature vector) F 1 through F n and a set of possible outcomes (e.g., sign placement values CE{  RIGHT, LEFT, RIGHT_LEFT, MIDDLE_TOP} ). The algorithm considers then classification features according to Equation 2.).
With respect claim 15, Stenneth teaches  a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations for generating placement data of a road sign, the operations comprising: 
obtaining a set of road sign observations, wherein each road sign observation of the set of road sign observations comprises sign placement label data and a first lateral offset value of each road sign observation of the set of road sign observations  (paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics , paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  );
determining, by a trained machine learning model, a lateral threshold value based on the set of road sign observations(paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics , paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  );
obtaining at least one environmental parameter associated with a vehicle (paragraph [0004], discloses the characteristic describes the road upon which the data was collected, an operation of the vehicle from which the data was collected, or an environment in which the data was collected and paragraph [0020] discloses The historic learned model is consulted to evaluate real time observations as inputs, which may be coming from the vehicle ( e.g. vehicle sensor information) or from the environment (e.g. weather related sensors), and the output is the lateral placement and  paragraph [0047], discloses Each vector may include the vehicle data, position data, motion data, and/or environment data collected during the same time );
modifying the lateral threshold value based on the at least one environmental parameter (paragraph [0047],  discloses In one example, feature vectors X, are defined as [ environmental data, map data], in another example defined as [map data,  vehicle data], and in a third example as [ vehicle data, motion data, map data, and environment data]. Any permutation is possible);
obtaining a second lateral offset value associated with the road sign(Fig. 12, receive data describing  a subsequent road sign collected under subsequent condition  [second lateral offset value, paragraph [0021], disclose for the model, subsequent detection of road sign is simplified.., collect image data from a camera , the data is analyzed to determine a possible lateral location of a sign and the model may applied paragraph [0023], discloses collect data that is applied to the model in order to determine sign placement and paragraph [0027], discloses   after the model is generated, characteristics for the collection of subsequent data describing one or more road signs may be applied as inputs to the model, which outputs a predicted placement within the data describing the road sign ( e.g., image including the roadway)); and 
generating the placement data for the road sign based on the modified lateral threshold value and the second lateral offset value of the road sign(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  ) .
With respect to claim 16,  Stenneth  teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product  wherein the operations further comprise controlling transmission of the placement data to the vehicle(paragraph [0077], discloses vehicles may be controlled based on detected sings and the model).
With respect to claim 17,  Stenneth  teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product   wherein the set of observations comprise a first vertical offset value of each road sign observation of the set of road sign observations, and wherein the operations further comprise:
 determining, using the trained machine learning model, a vertical threshold value based on the set of road sign observations(paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics , paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  );
modifying, based on the at least one environmental parameter, the vertical threshold value(paragraph [0047],  discloses In one example, feature vectors X, are defined as [ environmental data, map data], in another example defined as [map data,  vehicle data], and in a third example as [ vehicle data, motion data, map data, and environment data]. Any permutation is possible); 
obtaining a second vertical offset value of the road sign(Fig. 12, receive data describing  a subsequent road sign collected under subsequent condition  [second lateral offset value, paragraph [0021], disclose for the model, subsequent detection of road sign is simplified.., collect image data from a camera , the data is analyzed to determine a possible lateral location of a sign and the model may applied paragraph [0023], discloses collect data that is applied to the model in order to determine sign placement and paragraph [0027], discloses   after the model is generated, characteristics for the collection of subsequent data describing one or more road signs may be applied as inputs to the model, which outputs a predicted placement within the data describing the road sign ( e.g., image including the roadway)); and 
generating the placement data for the road sign based on the modified lateral threshold value, the modified vertical threshold value, the second lateral offset value, and the second vertical offset value(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  ) .
With respect to claim 18,  Stenneth  teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product wherein the at least one environmental parameter comprises at least one vehicle parameter, and wherein the at least one vehicle parameter includes one of a distance of observation of the road sign, a speed of the vehicle or a current lane of travel of the vehicle (paragraph [0024], discloses  the data may be image data from a camera graphically describing the road signs, a point cloud from the LIDAR device graphically or numerically describing the road signs, or distance data or location data from a radar system).
With respect to claim 19,  Stenneth  teaches elements of claim 18, furthermore, Stenneth  teaches the computer program product  wherein the operations further comprise: determining a change in at least one of the distances of observation of the road sign, the speed of the vehicle or the current lane of travel(paragraph [0033], discloses  The units for the speed limit signs may be in kilometers per hour, miles per hour, meters per second, or other units. The signs are illustrated as speed limit signs but other types of signs are possible. The other types of signs may include curve warnings, road identification signs, navigational signs ( e.g., distance to location A or turn here for location A), passing zones, yield signs, stop signs, bus stops, crosswalk signs, taxi stand, school zones, jail zones, high occupancy vehicle signs, express lane signs ( e.g., directional or operation status); ,
adjusting each of the modified lateral threshold value and the modified vertical threshold value based on the determined change(paragraph [0055], discloses the accelerometer is operate to detect, recognize, or measure the rate of change of translation..) ; and 
generating the placement data based on the adjusted modified lateral threshold value, the adjusted modified vertical threshold value, the second lateral offset value, and the second vertical offset value(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  ) .


With respect to claim 20,  Stenneth  teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product  wherein the operations further comprise generating ramp link data associated with at least one ramp link connected to the road based on the placement data(paragraph [0050], discloses The context of the road link describes a type of the road link or features of the road link. Example contexts for a road segment may include, ramp on, ramp off, intersection, split Y, merge, high occupancy, express, bus lane, or singular (e.g., normal road or null)).
The following Prior Arts related to Applicants’ clamed invention: 

Stenneth et al. (US. Pub., No.,  2016/0104049 A1)  discloses Systems, methods, and apparatuses are described for predicting the placement of road signs. A device receives data depicting road signs from multiple vehicles. The device analyzes a detected placement of the road signs and at least one characteristic of a collection of the data.
Ivanov et al. (US. Pub., No.,  2018/0025628 Al discloses In one embodiment, a cluster application generates navigation- related data based on observations received from vehicles. In operation, the cluster application computes an oriented distance between two observed object positions based on a heading, where each observed object position is associated with a different one of two observations. The cluster application then generates a cluster that includes the two observations based on the oriented distance.
Guo et al. (US Pub., No., 2019/0220675 A1) discloses a computer-implemented method generates, using first machine learning logic, a first compact representation of a first object in a first image captured from a first perspective; generates, using second machine learning logic, a second compact perspective of a second object in a second image captured from a second perspective; computes a similarity score reflecting a level of similarity between the first compact representation of the first object and the second compact representation of the second object;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682